PER CURIAM.
Dale Chapman appeals a final judgment of conviction for burglary of a conveyance and petit theft. The sole point on appeal is whether the petit theft conviction should have been classified as a second degree misdemeanor rather than a first degree misdemeanor. See § 812.014(2)(d), Fla. Stat. (1993). As the presentence investigation does not show a prior theft conviction, it appears that the petit theft conviction must be reduced to a second degree misdemeanor, see id., and the sentence on that count must be reduced accordingly.
The conviction and sentence on the conviction for burglary of a conveyance are not challenged and are affirmed.
Affirmed in part, reversed in part, and remanded for correction of count 2.